FILED
                             UNITED STATES DISTRICT COURT                                  AUG 262009
                             FOR THE DISTRICT OF COLUMBIA                            Clerk, U.S. District and
                                                                                       Bankruptcy Courts

RITA MORRIS McKEEMAN,                         )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )       Civil Action No.
                                              )                                09 1624
GEORGE W. BUSH, etal.,                        )
                                              )
               Defendants.                    )


                                 MEMORANDUM OPINION

       This matter comes before the court on review of plaintiffs application to proceed in

forma pauperis and pro se civil complaint. The court will grant the application, and dismiss the

complaint.

       The court must dismiss a complaint if it is frivolous, malicious, or fails to state a claim

upon which relief can be granted. 28 U.S.C. § 1915(e)(2)(B)(i). In Neitzke v. Williams, 490 U.S.

319 (1989), the Supreme Court states that the trial court has the authority to dismiss not only

claims based on an indisputably meritless legal theory, but also claims whose factual contentions

are clearly baseless. Claims describing fantastic or delusional scenarios fall into the category of

cases whose factual contentions are clearly baseless. [d. at 328. The court has the discretion to

decide whether a complaint is frivolous, and such finding is appropriate when the facts alleged

are irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992).

       Plaintiff alleges that she "was given a Biological Weapon infectus [sic] [illegible] #4 to

Try to Kill me, and also we went to war on these false claims." Compi. at 21 (page number

designated by the Court). The nature of these "false claims" is unclear, as neither the complaint
nor its may attachments sets forth her factual allegations. Plaintiff demands damages in the

"amount of 1 000,000.00 million dollars." Id.

       The court is mindful that complaints filed by pro se litigants are held to less stringent

standards than those applied to formal pleadings drafted by lawyers. See Haines v. Kerner, 404

U.S. 519, 520 (1972). Having reviewed plaintiffs complaint, it appears that its few factual

contentions are baseless and wholly incredible. For this reason, the complaint is frivolous and

must be dismissed. See 28 U.S.C. § 19l5(e)(2)(B)(i).

       An Order consistent with this Memorandum Opinion is issued separately.




                                                      United States District Judge